FILED
                              NOT FOR PUBLICATION                           JAN 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RIGOBERTO VILLASENOR-                             No. 08-70957
SANCHEZ, a.k.a. Rigoberto Villasenor
Sanchez,                                          Agency No. A044-553-667

               Petitioner,
                                                  MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Rigoberto Villasenor-Sanchez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Salviejo-Fernandez v. Gonzales, 455 F.3d

1063, 1066 (9th Cir. 2006), and we deny the petition for review.

      The BIA correctly determined that Villasenor-Sanchez is ineligible for

cancellation of removal because his criminal convictions in 1999 interrupted the

accrual of the requisite seven years of continuous residence in the United States.

See 8 U.S.C. § 1229a(a)(2), (d)(1)(B).

      Contrary to Villasenor-Sanchez’s contention, his 1999 conviction for petty

theft, in violation of California Penal Code § 488, is a crime involving moral

turpitude. See Castillo-Cruz v. Holder, 581 F.3d 1154, 1160 (9th Cir. 2009) (per

curiam) (“Under California law, a conviction for grand theft or petty theft under

Cal. Penal Code § 484 requires, in common with other crimes of moral turpitude,

‘the specific intent to deprive the victim of his property permanently.’”); Flores

Juarez v. Mukasey, 530 F.3d 1020, 1022 (9th Cir. 2008). Because he has been

convicted of two crimes involving moral turpitude, he is unable to avail himself of

the petty offense exception under 8 U.S.C. § 1182(a)(2)(A)(ii)(II).

      PETITION FOR REVIEW DENIED.




                                          2                                      08-70957